Citation Nr: 0431646	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as a residual of Agent Orange exposure 
during service.

2.  Entitlement to an initial (compensable) evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, wherein the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable evaluation and denied service 
connection for type II diabetes mellitus as due to exposure 
to agent orange during service, respectively.  

In September 2004, the veteran testified at a videoconference 
hearing at the RO in Indianapolis, Indiana before the 
undersigned Acting Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims file. 

Because this appeal, in part, comes from an initial rating 
assigned in conjunction with the award of service connection 
for bilateral hearing loss, the Board must analyze whether 
different ratings are warranted since the effective date of 
the award of service connection-October 17, 2000 (so-called 
"staged rating").  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The issue of entitlement to an initial (compensable) 
evaluation for service-connected bilateral hearing loss will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has a current diagnosis of type 2 diabetes 
mellitus.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  The service medical records do not show any diagnosis of 
diabetes mellitus during service.  

4.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.  


CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, the RO provided the 
veteran with the required notice with respect to the issue of 
entitlement to service connection for type 2 diabetes 
mellitus, claimed as a residual of Agent Orange exposure 
during service in letters, dated in August 2003 and February 
2004.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant service 
medical and personnel records related to the appellant's 
claim, to specifically include information from the United 
States Armed Services Center for Research of Unit Records 
(USACRUR).  In addition, the veteran provided testimony 
concerning his claim during a September 2004 video conference 
at the RO in Indianapolis, Indiana.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, has not indicated any 
additional evidence which needs to be obtained thus stating 
sub silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the appellant 
simply because VA did not explicitly ask him to submit all 
evidence in his possession.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).




II.  Service Connection

The veteran claims entitlement to service connection for type 
2 diabetes mellitus as a residual of exposure to Agent Orange 
during service.  He asserts that he was exposed to Agent 
Orange during an explosion aboard the USS ENTERPRISE 
(CVAN-65) on January 14, 1969.  He also maintains that he was 
exposed to "residue of Agent Orange" while unloading 
ordinance from planes.  He asserts that as a result of these 
events, he developed type 2 diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2004)(emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997). 

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In this case, the veteran contends that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange 
during service aboard the USS ENTERPRISE.  He maintains that 
he was exposed to "residue of Agent Orange" as a result of 
unloading ordinance from planes.  The veteran's service 
medical records do not reveal a diagnosis of diabetes 
mellitus during military service.  

Post-service private and VA treatment records, dating from 
June 1991 to March 2004, pertinently reflect that the first 
clinical evidence of type 2 diabetes mellitus was in June 
2000.  These reports also reflect that the veteran has 
continued to seek treatment for his type 2 diabetes mellitus.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307 (a)(6)(iii).  As noted previously, the 
veteran maintains that the evidence of record shows that he 
was stationed aboard the aircraft carrier USS ENTERPRISE 
(CVAN-65) and that the "carrier was stationed in the waters 
offshore."

The RO has obtained the veteran's service medical and 
personnel records, which reveal that he served in the United 
States Navy, that he was awarded the Vietnam Service and 
Campaign Medals, that he specifically served aboard the 
aircraft carrier USS ENTERPRISE, and that his military 
occupational specialty was that of an ordnance mechanic.  The 
ship's command history for the year 1969, submitted by 
USASCRUR to the RO in August 2001, reflects that the USS 
ENTERPRISE visited the ports of Subic Bay, Philippines and 
Rio de Janeiro, Brazil.  However, there is no evidence which 
shows that veteran, or the ship on which he served, actually 
visited port in Vietnam.  In this regard, during a September 
2004 hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that the USS ENTERPRISE never 
put into port or anchored off of Vietnam, but that it went 
back to Subic Bay, Philippines.  The veteran himself has made 
no allegations of actually having set foot in Vietnam.  
Indeed, on his substantive appeal, received by the RO in 
November 2002, the veteran indicated that he did not serve 
"on Vietnam grounds."  Again, and as noted above, the VA 
General Counsel held that service aboard a deep-water naval 
vessel, such as an aircraft carrier, in the waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997).  The Board is bound by this opinion.  

The preponderance of the evidence is against the veteran's 
claim.  While the evidence of record clearly shows that the 
veteran currently has medical diagnoses of type 2 diabetes 
mellitus, the Board finds that the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore he is not be 
presumed to have been exposed to Agent Orange during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again, the preponderance of the evidence is against the claim 
on a direct basis.  In the present case, the medical evidence 
of record reveals a current diagnosis of type 2 diabetes 
mellitus.  The veteran is not presumed to have been exposed 
to Agent Orange during service and there is no evidence 
documenting any such exposure.  Moreover, there is no 
evidence of diabetes mellitus in military service and no 
competent medical evidence which in any way links the 
veteran's current diabetes mellitus to his active military 
service.  Accordingly, service connection for diabetes 
mellitus, type 2, is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for type 2 diabetes mellitus, to include 
as due to Agent Orange exposure in service, is denied.  







REMAND

Regarding the veteran's service-connected bilateral hearing 
loss, he was last examined by VA in March 2004.  During the 
September 2004 hearing before the undersigned Acting Veterans 
Law Judge, the veteran maintained that his bilateral hearing 
loss had increased in severity since the March 2004 VA 
examination.  The veteran also testified that he had been 
denied reenlistment into the Army National Guard (see March 
1994 Army National Guard entrance examination report 
reflecting that the veteran was denied reenlistment because 
of bilateral hearing loss) because of his bilateral hearing 
loss.  Given the veteran's testimony of increased severity 
with respect to his bilateral hearing loss, the Board 
concludes that additional evidentiary development is 
necessary prior to final appellate review.  

Concerning the veteran's service with the Army National 
Guard, 139th C Battery FA, Danville, Indiana, the VA must 
also make reasonable efforts to associate all of the 
veteran's service department records with the claims folder 
or to confirm that the records are unavailable.  Jolly v. 
Derwinski, 1 Vet. App. 37 (1990).

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appropriate 
records depository and attempt to verify 
the veteran's period of military service 
with the Army National Guard, C Battery 
FA, Danville, Indiana and make reasonable 
efforts to secure all service department 
and medical records.  The appropriate 
records depository may be the National 
Personnel Records Center (NPRC); Army 
Reserve Personnel Center (ARPC), or 
Indiana State authorities.  If the 
requested records can not be identified 
or located, documentation as to their 
absence must be noted by the RO in the 
claims file. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected bilateral 
hearing loss since March 2004.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.

3.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The examination should include decibel 
loss for the frequencies 500, 1000, 2000, 
3000, 4000 Hertz and speech recognition 
scores using the Maryland CNC Test.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination.  A complete rationale for 
any opinion expressed should be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
initial (compensable) evaluation for 
service-connected bilateral hearing loss, 
taking into consideration Fenderson v. 
West, 12 Vet. App. 119 (1999).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the United States Court of 
Appeals for Veterans Claims.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



